Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a display apparatus comprising: a liquid crystal panel configured to display an image; a light guide plate configured to guide light toward the liquid crystal panel; and a light source positioned adjacent to a side of the light guide plate, wherein the plurality of quantum dot capsules configured to change a color of light emitted from the light source, and the light source includes a first light source positioned adjacent to a first side of the light guide plate and a second light source positioned adjacent to a second side of the light guide plate, the second side being opposite to the first side, wherein the light guide plate comprises a first surface, which faces the first light source and to which light emitted from the first light source is incident, a second surface which faces the second light source and to which light emitted from the second light source is incident, a third surface which faces the liquid crystal panel and through which light, which is incident from the2Appln. No.: 16/994,824 light source, exits from the light guide plate, and a fourth surface being opposite to the third surface, wherein a number of the plurality of quantum dot capsules per a unit volume is greater at a position toward a center portion of the light guide plate than at a position toward the first surface or the second surface, and wherein the fourth surface is flat and does not include any pattern for reflecting the light, which is incident from the light source.  The prior art of record does not teach nor suggest, in combination with limitations above, wherein the light guide plate comprises a substrate having transparency, and a plurality of quantum dot capsules that are dispersed in the substrate, wherein the substrate and the plurality of quantum dot capsules are integrated to form the light guide plate, by injecting the plurality of quantum dot capsules into a molten solution of the substrate that is extruded, and each of the plurality of quantum dot capsules includes a quantum dot resin being a mixture of a plurality of quantum dots and a cured material, and a protection layer coated on a surface of the quantum dot resin to surround the quantum dot resin, and wherein the protection layer includes a polystyrene (PS) material, as recited in independent claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871